In a proceeding pursuant to CPLR article 78 inter alia to compel respondents to return certain papers confiscated from petitioner, the appeal is from a judgment of the Supreme Court, Dutchess County, dated November 20, 1975, which directed that certain papers not be returned to petitioner. Judgment affirmed, without costs or disbursements. Following a hearing, and an inspection of the papers, it was determined that the papers bore no relationship to a material right of petitioner and that they had the potential for misuse to the detriment of persons named therein. We are in agreement with that determination. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Hawkins, JJ., concur.